DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/29/2022 has been entered. Claims 1, 8 and 11 have been amended; no claims have been canceled (claims 5-6 and 15-20 were canceled in previous amendments); and no new claims have been added.  Claims 1-4, 7-14 and 21-24 remain pending in the application.  

Response to Arguments
Applicant's Remarks/Arguments (hereinafter “Remarks”) filed on 09/29/2022 have been fully considered but they are not persuasive. 
	On page 6 of the Remarks, Applicant asserts “the unified access control mechanism disclosed in CATT is used in LTE . . . However, the access control method of claim 1 is used for 5th-Generation (5G) New Radio (NR) system (see “An access control method for 5th-Generation (5G) New Radio (NR) system”).  Therefore, the method of CATT is used in a scenario different from the method of claim 1.  Further, CATT also fails to disclose “[a]n access control method for 5th-Generation (5G) New Radio (NR) system”.
	Examiner respectfully disagrees.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02 II.  As applied to claims 1 and 8, the preamble has been amended to recite a mere intended use of the access control method, i.e. use for a 5G new radio system, rather than any distinct definition of any of the claim limitations. The body of the claims fully and intrinsically sets forth all of the limitations of the claimed invention and the limitations are not dependent on the particular system in which they are executed.  Thus, the amendment to the preamble of claims 1 and 8 is given no patentable weight in rejecting the claims over prior art.  Similarly, claim 11 has been amended to recite that the UE comprises a memory storing instructions that are executed by a processor to perform actions for 5th – Generation (5G) New Radio (NR) system comprising the particular steps of the access control operation, i.e. acquiring an access category for an uplink access request triggered by an Access Stratum (AS) entity of the UE, the access category is self-determined by the AS entity; and initiating the uplink access request according to the access category.  Again, there is nothing recited in the particular steps of the access control operation recited in claim 11 that require the processor to perform actions for a 5G NR system vs. any other system, such as an LTE system.  
Applicant further asserts that CATT does not disclose “acquiring, by a User Equipment (UE), an access category for an uplink access request” and “the access category is self-determined by the AS entity.”  In particular, Applicant asserts that whereas CATT discloses that the AS layer provides access control service/communication type agnostic input(s), e.g. . . . access barring category sets, the access category in the claimed invention relates to call type and RRC establishment cause as set forth on page 10, lines 5-8 of Applicant’s originally filed specification.  The call type and RRC establishment cause, Applicant asserts, are different from the access barring index or access barring category sets disclosed in CATT.  However, the independent claims do not recite that the access category is call type and RRC establishment cause.  Examiner notes that dependent claim 7 recites that the access category comprises a call type, or both call type and RRC establishment clause.  Dependent claim 7 is rejected as unpatentable over CATT in view of Lindheimer.  Applicant does not address the rejection of claim 7 in view of the combination of CATT and Lindheimer.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/01/2022 has been placed in the record and considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CATT, “NR Access Control Mechanism,” 3GPP TSG-RAN WG2 Meeting #97 (R2-1700981), Athens, Greece, 13th – 17th February 2017, pp. 1-4 (hereinafter “CATT”).
	Regarding claim 1, CATT (cited in the PTO-892 form mailed on 08/23/2021) teaches an access control method for 5th-Generation (5G) New Radio (NR) system (as set forth in the Response to Arguments above, the intended use for the access control method is not given patentable weight), comprising: acquiring, by a User Equipment (UE), an access category for an uplink access request (page 3, second full paragraph:  . . . when UE starts to perform access control in AS layer, NAS layer and/or AS layer provides access control service/communication type agnostic input(s), e.g. providing . . .  access barring category sets Access barring category sets is interpreted as access category sets (i.e. access category) for an access barring operation which is part of the access control method.  This interpretation is consistent with Applicant’s claim 2 which recites that the access control method includes an access barring operation that is performed according to the access category) triggered by an Access Stratum (AS) entity of the UE (page 2, Section 2.2. One unified access barring mechanism discloses: it is better to perform access control mechanism only in AS layer and access control result is provided to higher layer.  Access control performed only in the AS layer reads on the uplink access request being triggered by an AS entity of the UE), the access category is self-determined by the AS entity (page 3, second full paragraph:  . . . when UE starts to perform access control in AS layer, NAS layer and/or AS layer provides access control service/communication type agnostic input(s), e.g. providing . . .  access barring category sets.  {NAS layer and/or AS layer provides . . . access barring category sets can be interpreted as the only the AS layer (and not the NAS layer) provides the access barring category sets, i.e. access category.  Thus the AS layer self-determines the access category.  The CATT reference does not state that the AS layer obtains the access barring category set from another entity, but rather states that the NAS layer or the AS layer provides the access barring category set, which reads on the AS layer self-determines the access category}); and initiating, by the UE, the uplink access according to the access category (page 3, second full paragraph:  when UE starts to perform access control (i.e. uplink access) in AS layer . . . AS layer of UE performs access control based on service/communication type agnostic input(s) (which as stated earlier in the paragraph to include access barring category sets, which reads on access category).
	
	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a User Equipment (UE) (CATT:  page 3, second full paragraph:  UE), comprising: a processor (CATT: page 3, second full paragraph discloses processing performed by the UE, therefore it includes a processor); and a memory for storing instructions executable by the processor (CATT: page 3, second full paragraph discloses information being transferred from the AS layer of the UE to the UE, thus the UE includes a memory for storing instructions executable by the processor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CATT, in view of  Wallentin et al. (US PG Pub 2020/0008134 A1, hereinafter “Wallentin”).
	Regarding claim 2, CATT does not explicitly teach wherein initiating, by the UE, uplink access according to the access category comprises: performing, by the UE according to the access category, an access barring operation to perform the uplink access.
	In analogous art, Wallentin (cited in the PTO-892 form mailed on 03/29/2021) teaches wherein initiating, by the UE, uplink access request according to the access category comprises: performing, by the UE according to the access category, an access barring operation to perform the uplink access (FIG. 7 steps 706/716, 718 which teach that an access barring operation is performed according to an access category; ¶¶ [0079], [0081])
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CATT to perform a barring operation as taught by Wallentin.  One would have been motivated to do so in order to prevent UEs from making network access attempts under certain circumstance, such as in an overload situation like radio resource congestion or shortage of processing capabilities.  (Wallentin ¶ [0005])

	Regarding claim 4, the combination of CATT and Wallentin, specifically CATT, teaches  wherein the access barring operation comprises at least one of the following operations: Access Category Prohibited (ACB), Extended Access Prohibited (EAB) (page 1, Section 2.1), Reverse Service Specific Access Control (SSAC) (page 1, Section 2.1), or Application Specific Congestion Control for Data Communication (ACDC) (page 1, Section 2.1).

	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 4.
	
Claims 3, 13 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over CATT, in view of Wallentin, and further in view of Lindheimer et al. (US PG Pub 2020/0187092 A1, hereinafter “Lindheimer”).
	Regarding claim 3, CATT does not explicitly teach wherein initiating, by the UE, the uplink access request according to the access category comprises: performing, by the UE according to the access category, an access barring operation to initiate the uplink access request; and transmitting, by the UE, the access category to a base station.  
	In analogous art, Wallentin teaches wherein initiating, by the UE, the uplink access request according to the access category comprises: performing, by the UE according to the access category, an access barring operation to initiate the uplink access request (FIG. 7 steps 706/716, 718 which teach that an access barring operation is performed according to an access category; ¶¶ [0079], [0081]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CATT to perform a barring operation as taught by Wallentin.  One would have been motivated to do so in order to prevent UEs from making network access attempts under certain circumstance, such as in an overload situation like radio resource congestion or shortage of processing capabilities.  (Wallentin ¶ [0005])
	The combination of CATT and Wallentin does not teach transmitting, by the UE, the access category to a base station.  
	In analogous art, Lindheimer (cited in the PTO-892 form mailed on 03/29/2021) teaches transmitting, by the UE, the access category to a base station (¶ [0043] discloses that access category indication is forwarded to the network in a msg3 by the UE; ¶ [0046] discloses that access category is included in the RRC Connection request message (i.e. msg3) sent from the UE to the access node).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of CATT and Wallentin to include the UE transmitting the access category to the access node as taught by Lindheimer.  One would have been motivated to do so because the same parameter, access category, can be used to control access barring and also can be included in the RRC Connection request message sent from the UE to the access node. Because the same information is used both for access barring and as the cause for establishment, this ensures a consistent control of excess mobile originating traffic during e.g. system overload, thereby minimizing excess signaling which increases system throughput.  (Lindheimer ¶ [0046])

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 22, CATT does not teach wherein the access category is transmitted in a Radio Resource Control (RRC) connection establishment request.
	In analogous art, Lindheimer teaches wherein the access category is transmitted in a Radio Resource Control (RRC) connection establishment request (¶ [0046]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of CATT, Wallentin and Lindheimer such that the access category is transmitted in a Radio Resource Control (RRC) connection establishment request as further taught by Lindheimer.  One would have been motivated to do so because the same parameter, access category, can be used to control access barring and also can be included in the RRC Connection request message sent from the UE to the access node.  Because the same information is used both for access barring and as the cause for establishment, this ensures a consistent control of excess mobile originating traffic during e.g. system overload, thereby minimizing excess signaling which increases system throughput.  (Lindheimer ¶ [0046])

	Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 22.

	Regarding claim 24, CATT does not explicitly teach wherein the performing, by the UE according to the access category, an access barring operation to perform the uplink access comprises: performing, by the UE according to the access category and an access class of the UE, an access barring operation to perform the uplink access.
	In analogous art, Lindheimer teaches wherein the performing, by the UE according to the access category, an access barring operation to perform the uplink access comprises: performing, by the UE according to the access category and an access class of the UE, an access barring operation to perform the uplink access (FIG. 4 step 402, 403, ¶¶ [0097], [0099] . . . lower layers in the UE will perform a barring check for the determined access category. This step will include, based upon the system information read . . . ; ¶ [0006] discloses that system information broadcasted by the network may include barred access classes and if the UE belongs to a barred class it will not send an access request.  Thus, the barring operation is performed according to according to access category and access class of the UE)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of CATT and Wallentin such that the UE performs an access barring operation for uplink access according to the access category and an access class of the UE as taught by Lindheimer.  One would have been motivated to do so in order to enable the network to control access of multiple types of devices with minimal signaling, thereby reducing network load which maximizes system throughput. (Lindheimer ¶ [0007])

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CATT, in view of Lindheimer.
	Regarding claim 7, CATT does not teach wherein the access category comprises: a call type, or both the call type and a Radio Resource Control (RRC) establishment cause.
	In analogous art Lindheimer teaches wherein the access category comprises: a call type, or both the call type and a Radio Resource Control (RRC) establishment cause (¶ [0045] . . . access category is replacing both establishment cause and call type as indications from higher layers in the UE and act as both input to barring checks in the UE as well as establishment causes in situations when transmitting an access request has been approved according to barring {interpreted as access category comprises the information of both establishment cause and call type}; see also ¶¶ [0074], [0075]; ¶ [0022] discloses that msg3 (which is a RRC connection request message in a random access procedure) indicates an establishment cause.  Thus the establishment cause is a RRC establishment cause).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CATT such that the access category includes information covering both call type and RRC establishment cause as taught by Lindheimer.  One would have been motivated to do so because the same parameter, access category, can be used to control access barring and also can be included in the RRC Connection request message sent from the UE to the access node. Because the same information is used both for access barring and as the cause for establishment, this ensures a consistent control of excess mobile originating traffic during e.g. system overload, thereby minimizing excess signaling which increases system throughput.  (Lindheimer ¶ [0046])

	Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lindheimer, in view of CATT.
	Regarding claim 8, Lindheimer teaches an access control method for 5th-Generation (5G) New Radio (NR) system (as set forth in the Response to Arguments above, the intended use for the access control method is not given patentable weight), comprising: receiving, by a base station, an access category transmitted by a User Equipment (UE) (FIG. 4 step 405, ¶ [0101]), the access category being transmitted after the UE performs an uplink access request (FIG. 4 step 405, ¶ [0101]) triggered by an Access Stratum (AS) entity of the UE according to the access category (¶¶ [0099] - [0101] discloses that lower layers of the UE (i.e. AS layers) perform a barring check for the determined access category to determine if an access request is allowed.  If not allowed, the UE lower layers/AS layers report this to the UE higher layers (i.e. NAS); otherwise, if access is allowed, the UE (i.e. lower layers/AS layer) initiates the access request by transmission of msg1 (which is done at the AS layer of the UE)); and performing, by the base station according to the access category, access control for the UE (¶ [0103] discloses that the UE continues with the access process and sends either a msg5 (i.e. RRC connection setup complete msg of FIG. 1) or access is rejected by the access node.  Thus, the base station performs access control for the UE according to the access category; see also FIG. 6 steps 603 – 606; ¶¶ [0114] – [0115]).
	Lindheimer does not explicitly teach that the access category is self-determined by the AS entity.
	In analogous art, CATT teaches that the access category is self-determined by the AS entity (page 3, second full paragraph:  . . . when UE starts to perform access control in AS layer, NAS layer and/or AS layer provides access control service/communication type agnostic input(s), e.g. providing . . .  access barring category sets.  {NAS layer and/or AS layer provides . . . access barring category sets can be interpreted as the only the AS layer (and not the NAS layer) provides the access barring category sets, i.e. access category.  Thus the AS layer self-determines the access category.  The CATT reference does not state that the AS layer obtains the access barring category set from another entity, but rather states that the NAS layer or the AS layer provides the access barring category set, which reads on the AS layer self-determines the access category}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindheimer such that the access category is self-determined by the AS entity as taught by CATT.  One would have been motivated to do so in order to implement an access control mechanism in NR/5G that is compatible with future use cases, thereby minimizing costs associated with system upgrades (CATT, page 3, second full paragraph)

	Regarding claim 9, the combination of Lindheimer and CATT, specifically Lindheimer, teaches wherein the access barring operation comprises at least one of the following operations: Access Category Prohibited (ACB) (¶¶ [0006], [0007]), Extended Access Prohibited (EAB)(¶¶ [0006], [0010]), Reverse Service Specific Access Control (SSAC) (¶¶ [0006], [0008]), or Application Specific Congestion Control for Data Communication (ACDC) (¶¶ [0006], [0012], [0071]).

	Regarding claim 10, the combination of Lindheimer and CATT, specifically Lindheimer, teaches wherein the access category comprises: a call type, or the call type and a Radio Resource Control (RRC) establishment cause (¶ [0045] . . . access category is replacing both establishment cause and call type as indications from higher layers in the UE and act as both input to barring checks in the UE as well as establishment causes in situations when transmitting an access request has been approved according to barring {interpreted as access category comprises the information of both establishment cause and call type}; see also ¶¶ [0074], [0075]; ¶ [0022] discloses that msg3 (which is a RRC connection request message in a random access procedure) indicates an establishment cause.  Thus the establishment cause is a RRC establishment cause).
	
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413